J-A18021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

FRANCIS KELLY

                            Appellant                      No. 1672 WDA 2016


                 Appeal from the Order Entered October 5, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-SA-0001777-2016


BEFORE: BOWES, J., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY LAZARUS, J.:                               FILED JUNE 22, 2017

        Francis Kelly appeals, pro se, from an order,1 entered in the Court of

Common Pleas of Allegheny County. Kelly was found guilty of the summary

offenses    of   disorderly    conduct2    and   public   drunkenness   and   similar

misconduct3 and ordered to pay a $200.00 fine, plus costs. Because            of   the

deficiencies in Kelly’s brief, we are unable to discern what issues he wishes

to raise or the arguments he wishes to present to this Court. Accordingly,

we dismiss his appeal.

____________________________________________


1
  Kelly appeals from the “Order of Court” dated October 5, 2016. That order
adjudged Kelly guilty and imposed his sentence.         Therefore, Kelly is
technically appealing from his judgment of sentence.
2
    18 Pa.C.S. § 5503.
3
    18 Pa.C.S. § 5505.
J-A18021-17


     Pursuant to Pa.R.A.P. 2101:



     Briefs and reproduced records shall conform in all material
     respects with the requirements of these rules as nearly as the
     circumstances of the particular case will admit, otherwise they
     may be suppressed, and, if the defects are in the brief or
     reproduced record of the appellant and are substantial, the
     appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101.   We also bring Rule 2111 to Kelly’s attention.    That rule

provides:

     Rule 2111. Brief of the Appellant

      (a)   General rule. The brief of the appellant, except as
            otherwise prescribed by these rules, shall consist of the
            following matter, separately and distinctly entitled and in
            the following order:

            (1)  Statement of jurisdiction.
            (2)  Order or other determination in question.
            (3)  Statement of both the scope of review and the
                 standard of review.
            (4) Statement of the questions involved.
            (5) Statement of the case.
            (6) Summary of argument.
            (7) Argument for appellant.
            (8) A short conclusion stating the precise relief sought.
            (9) The opinions and pleadings specified in Subdivisions
                 (b) and (c) of this rule.
            (10) In the Superior Court, a copy of the statement of
                 the matters complained of on appeal filed with the
                 trial court pursuant to Rule 1925(b), or an averment
                 that no order requiring a Rule 1925(b) statement
                 was entered.

      (b)   Opinions below. There shall be appended to the brief a
            copy of any opinions delivered by any court or other
            government unit below relating to the order or other
            determination under review, if pertinent to the questions
            involved.

Pa.R.A.P. 2111.
                                   -2-
J-A18021-17


      A review of Kelly’s brief evidences almost a complete failure to abide

by the Pennsylvania Rules of Appellate Procedure. In fact, his brief consists

of a table of contents, a two-page section titled “Body of Arguement [sic]”

which contains absolutely no citation to authority or the certified record, and

a one-paragraph titled “Opinion” that gives his recitation of the events on

the day he was arrested.

      We   recognize    that   Kelly   is   pro   se,   however,   as   noted   in

Commonwealth v. Rivera, 685 A.2d 1011 (Pa. Super. 1996):

      While this court is willing to liberally construe materials filed by a
      pro se litigant, we note that appellant is not entitled to any
      particular advantage because she lacks legal training. As our
      supreme court has explained, any layperson choosing to
      represent [herself] in a legal proceeding must, to some
      reasonable extent, assume the risk that [her] lack of expertise
      and legal training will prove [her] undoing.

Id. at 1013 (quoting O’Neill v. Checker Motors Corp., 567 A.2d 680, 682

(Pa. Super. 1989)). The Rivera court concluded that “we decline to become

the appellant’s counsel. When issues are not properly raised and developed

in briefs, when the briefs are wholly inadequate to present specific issues for

review[,] a Court will not consider the merits thereof.”            Id. (quoting

Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa. Super. 1982)).

      Recognizing that Kelly has ignored the Pennsylvania Rules of Appellate

Procedure by failing to include most of what the rules require, we conclude

that we are unable to conduct a meaningful review. Accordingly, we dismiss

the appeal. Pa.R.A.P. 2101.

      Appeal dismissed.

                                       -3-
J-A18021-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2017




                          -4-